—In an action to recover *430unpaid legal fees, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Roberto, J.), dated May 23, 1995, which denied its motion for summary judgment on the issue of liability, and (2) a judgment of the same court (Carter, J.), dated November 13, 1998, which, after a nonjury trial, dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We agree with the determination of the Supreme Court that the attorneys’ fees charged by the plaintiff were excessive inasmuch as the action did not involve the resolution of complex issues (see generally, Sperduto v Sperduto, 145 AD2d 476).
The plaintiffs remaining contentions are unpreserved for appellate review. O’Brien, J. P., Santucci, Thompson and Feuerstein, JJ., concur.